DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-14, and 18-20 have been cancelled. Claims 15, 21, 22, 24, and 26 have been amended.

 Response to Arguments
Applicant’s arguments, filed 07/08/2022, with respect to rejection of pending claims under 35 U.S.C. 102 have been fully considered and are persuasive. The rejections of claims 15-17, 21-26 has been withdrawn. 

Allowable subject matter 
Based on the foregoing reasons, Claims 15-17, 21-26 filed 07/08/2022, are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is directed to an image decoding/coding method performed by an apparatus that generates prediction samples of the current block based on motion information for a selected candidate and a weight index for the selected candidate included in a subblock merge candidate list generated based on an inter-prediction mode information received through a bitstream.

The combination of the prior art does not teach or suggest a specific implementation with the following distinct properties that include:
wherein the constructed affine merge candidate is generated based on at least two of a control point CPO related to a top-left corner of the current block, a control point CP 1 related to a top-right corner of the current block, a control point CP2 related to a bottom-left corner of the current block, and a control point CP3 related to a bottom-right corner of the current block, 
wherein based on a case that the constructed affine merge candidate is generated based on {CPO, CP2, CP3}, a weight index for the constructed affine merge candidate is equal to a weight index for the CPO, 
wherein based on a case that the constructed affine merge candidate is generated based on {CP1, CP2, CP3}, the weight index for the constructed affine merge candidate is 2 equal to a weight index for the CP1,
wherein the subblock merge candidate list comprises a subblock-based temporal merge candidate, and
wherein a value of a weight index for the SbTMVP candidate is derived as zero(0).

Closest prior art listed below either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Chen (US 20200296415 A1) teaches a decoding method comprising determining a weight for at least one of an inherited affine merge candidate, a constructed affine merge candidate, or a zero motion vector of a coding unit; and bi-predicting the coding unit based on the determined weight. The weight of a current coding unit can be determined through explicitly signaling a weight index in the bitstream, or through implicit derivation at the decoder side..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HESHAM K ABOUZAHRA whose telephone number is (571)270-0425.  The examiner can normally be reached on M-F 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 57127227384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HESHAM K ABOUZAHRA/Examiner, Art Unit 2486